Citation Nr: 1512400	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-05 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for coronary arteriosclerotic heart disease, currently rated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2011 by the Department of Veterans Affairs (VA), Regional Office (RO), in Saint Louis, Missouri, which denied the Veteran's increased rating claim for service connected coronary arteriosclerotic heart disease.  See July 2011 Notice of Disagreement; January 2013 Statement of the Case (SOC); February 2013 VA Form 9; March 2014 Supplemental Statement of the Case (SSOC).

The Board notes that, in addition to the paper claims file, there are paperless, electronic records associated with the Veteran's claim (Virtual VA and Veterans Benefits Management System (VBMS)).  VBMS contains Veteran's statement describing his deteriorating condition since his last VA examination and other duplicative or non-relevant documents with respect to this appeal.  Virtual VA contains other duplicative or non-relevant documents with respect to this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran's last VA ischemic heart disease examination was in January 2014.  In May 2014, the Veteran underwent a cardiac catheterization to have a second stent inserted.  See May 2014 VA Treatment report.  In June 2014, the Veteran submitted a statement in support of his claim stating that his coronary arteriosclerotic heart disease has gotten worse.

The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Because the Veteran underwent a surgical procedure to have a second stent inserted and has stated that his condition has worsened since his last examination, a contemporaneous examination is needed to ascertain the current severity of his coronary arteriosclerotic heart disease.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.


2.  After any new evidence has been associated with the claims file, the Veteran should be scheduled with an appropriate in-person examination to determine the current severity of his coronary arteriosclerotic heart disease.  The claims file should be made available to and be reviewed by the examiner.  The examiner must confirm that such records were reviewed.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must also do the following:

(a) Describe whether the documented coronary artery disease resulted in chronic congestive heart failure; determine the Veteran's workload MET level, the presence of dyspnea, fatigue, angina, dizziness, or syncope; and quantify the left ventricular dysfunction with the level of ejection fraction.

3.  After completing the above action, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




